           Case 2:20-cv-04368-JD Document 18 Filed 12/10/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SHARMAINE LEWIS,                                             CIVIL ACTION
               Plaintiff,

                v.

 NATIONAL BOARD OF OSTEOPATHIC                                NO. 20-4368
 MEDICAL EXAMINERS, INC.,
               Defendant.

                                            ORDER

       AND NOW, this 10th day of December, 2020, upon consideration of Defendant

NBOME’s Motion to Transfer per § 1404(a) and Forum Selection Clause (Document No. 9, filed

October 16, 2020), Plaintiff’s Memorandum of Law in Opposition to Defendant’s Motion to

Transfer (Document No. 15, filed November 20, 2020) and Defendant’s Reply in Further

Support of its Motion to Transfer (Document No. 16, filed December 4, 2020), for the reasons

stated in the accompanying Memorandum dated December 10, 2020, IT IS ORDERED that

Defendant NBOME’s Motion to Transfer per § 1404(a) and Forum Selection Clause is

GRANTED. This case is TRANSFERRED to the United States District Court for the Southern

District of Indiana pursuant to 28 U.S.C. § 1404(a).

       IT IS FURTHER ORDERED that the Clerk of the United States District Court for the

Eastern District of Pennsylvania shall provide the complete file in this case to the United States

District Court for the Southern District of Indiana.

       IT IS FURTHER ORDERED that the Clerk of Court shall MARK this case CLOSED.



                                                       BY THE COURT:
                                                       /s/ Hon. Jan E. DuBois

                                                         DuBOIS, JAN E., J.
